Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 1 of 11 PageID #: 266



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG

ERIC J. GODFREY,

           Plaintiff,

     v.                                          Civ. Action No. 1:19-CV-64
                                                           (Kleeh)

U.S. BANK, N.A.,
doing business as
U.S. Bank Home Mortgage,

           Defendant.


                      MEMORANDUM OPINION AND ORDER
                 GRANTING MOTION TO REMAND [ECF NO. 24]

     Pending before the Court is a Motion to Remand filed by the

Plaintiff, Eric J. Godfrey (“Plaintiff”). For reasons discussed

herein, the Court grants the motion.

                              I.     PROCEDURAL HISTORY

     On March 22, 2019, this action was timely removed from the

Circuit Court of Marion County, West Virginia. ECF No. 1. Plaintiff

brings seven (7) causes of action against the Defendant, U.S. Bank,

N.A., d/b/a U.S. Bank Home Mortgage (“Defendant”), related to

allegedly abusive loan servicing. The Court granted six (6) consent

motions   to     stay   the        proceedings    based     on    the     parties’

representations      that      they      were    involved        in     settlement

negotiations. The Court granted a final consent motion on September

9, 2019. Defendant then filed an Answer. Plaintiff filed a Motion
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 2 of 11 PageID #: 267
GODFREY V. U.S. BANK                                                    1:19-CV-64

                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 24]

to Remand, and Defendant responded. Plaintiff did not file a Reply.

The Motion to Remand is ripe for consideration.

                               II.   GOVERNING LAW

       When an action is removed from state court, the district court

must determine whether it has original jurisdiction over the

plaintiff’s claims. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S.   375,   377   (1994).   “Federal       courts      are   courts    of    limited

jurisdiction.       They   possess   only         that    power    authorized      by

Constitution and statute, which is not to be expanded by judicial

decree[.]” Id. (citations omitted). “Because removal jurisdiction

raises significant federalism concerns, we must strictly construe

removal jurisdiction.” Mulcahey v. Columbia Organic Chems. Co., 29

F.3d 148, 151 (4th Cir. 1994) (citation omitted).

       When a party seeks to remove a case based on diversity of

citizenship, that party bears the burden of establishing that “the

matter   in   controversy     exceeds       the   sum    or    value    of    $75,000,

exclusive of interests and costs, and is between citizens of

different states[.]” 28 U.S.C. § 1332. If the complaint does not

contain a specific amount in controversy and the defendant files

a notice of removal, “the defendant bears the burden of proving

that the claim meets the requisite jurisdictional amount,” and

“the court may consider the entire record” to determine whether

that burden is met. Elliott v. Tractor Supply Co., No. 5:14CV88,

                                        2
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 3 of 11 PageID #: 268
GODFREY V. U.S. BANK                                           1:19-CV-64

                      MEMORANDUM OPINION AND ORDER
                 GRANTING MOTION TO REMAND [ECF NO. 24]

2014 WL 4187691, at *2 (N.D.W. Va. Aug. 21, 2014) (citation

omitted).

     If the action seeks declaratory or injunctive relief, the

amount in controversy is measured by the “value of the object of

the litigation.” Hunt v. Wash. State Apple Advert. Comm’n, 432

U.S. 333, 347 (1977). This is measured by “the pecuniary result to

either party which [a] judgment would produce.” Dixon v. Edwards,

290 F.3d 699, 710 (4th Cir. 2002) (quoting Gov’t Emps. Ins. Co. v.

Lally, 327 F.2d 568, 569 (4th Cir. 1964)).

     If the defendant sufficiently proves by a preponderance of

the evidence that the amount in controversy exceeds $75,000 and

the parties are diverse, then removal is proper. Dart Cherokee

Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553–54 (2014).

“[A]bsent a binding stipulation signed by [the plaintiff] that he

will neither seek nor accept damages in excess of $75,000, the

Court must independently assess whether the defendant[] ha[s]

proven      by    a    preponderance       of    the     evidence      that

[the] . . . complaint seeks damages in excess of $75,000.” Virden

v. Altria Group, Inc., 304 F. Supp. 2d 832, 847 (N.D.W. Va. 2004).

The determination of whether the amount in controversy is satisfied

is left to the Court’s “common sense.” Mullins v. Harry’s Mobile

Homes, Inc., 861 F. Supp. 22, 24 (S.D.W. Va. 1994).



                                     3
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 4 of 11 PageID #: 269
GODFREY V. U.S. BANK                                                  1:19-CV-64

                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 24]

                                 III. THE COMPLAINT

     On April 9, 2013, Plaintiff bought his home at 478 Monumental

Road in Fairmont, West Virginia. See Compl., ECF No. 1-1, at ¶ 4.

He financed the purchase with a mortgage loan from WesBanco for

$160,815.00, at an interest rate of 3.25%, over a period of thirty

(30) years. Id. His wife at the time, Misti Godfrey, was the co-

borrower on the loan. Id. ¶ 14. The loan was insured by the Federal

Housing Administration (“FHA”) under the Single Family Housing

Program. Id. ¶ 5. 1

     In 2015, Plaintiff and his wife divorced, and Plaintiff became

the sole owner of the home and solely responsible for the loan.

Id. ¶¶ 13, 15. When Plaintiff fell ill and struggled to make

payments, Plaintiff sought loss mitigation assistance to avoid

foreclosure.     Id.   ¶   16.    The    Complaint    details     a    number   of

interactions   with    Defendant,       during   which     Defendant   allegedly

misled Plaintiff about steps he must take to proceed with loss

mitigation. Multiple foreclosure sales were scheduled, the most

recent of which was canceled when this litigation commenced.

     Plaintiff     argues    that       Defendant    did    not   appropriately

evaluate    Plaintiff      for    home       retention     options     prior    to


1 Under this arrangement, Defendant is able to recover any losses
it experiences as a result of foreclosure. Id. ¶ 6. Plaintiff paid
an FHA insurance premium as part of his closing costs and continues
to pay monthly premiums annually. Id. ¶ 7.
                                         4
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 5 of 11 PageID #: 270
GODFREY V. U.S. BANK                                             1:19-CV-64

                      MEMORANDUM OPINION AND ORDER
                 GRANTING MOTION TO REMAND [ECF NO. 24]

acceleration     and   foreclosure.   Id.   ¶    46.   Defendant    allegedly

ignored    his    documentation,      canceled     his    loss     mitigation

application, and did not provide a right to appeal its decisions.

Id. While this was occurring, Plaintiff’s arrears accrued. Id.

¶ 47. Plaintiff argues that Defendant did not follow commercially

reasonable standards in servicing the loan and failed to comply

with applicable laws, regulations, and guidelines regarding the

processing of loss mitigation applications. Id. ¶ 48.

     The Complaint alleges that Defendant breached its contract

with Plaintiff by, among other things, failing to follow the

applicable federal regulations that were incorporated into the

Deed of Trust. Plaintiff argues that Defendant violated the West

Virginia Consumer Credit and Protection Act (“WVCCPA”) by failing

to accept and credit payments, making misrepresentations, failing

to provide a statement of default charges, collecting or attempting

to collect illegal fees, and engaging in unconscionable debt

collection. He also brings a claim of negligence.

                                IV.   DISCUSSION

     This case was removed on March 22, 2019, based on diversity

jurisdiction. It is undisputed that the parties in this action are

diverse. 2 At issue is the amount in controversy. Defendant argues


2 Plaintiff is a citizen of West Virginia. See Notice of Removal,
ECF No. 1, at ¶ 5; Compl, ECF No. 5, at ¶ 2. Defendant is a national
                                      5
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 6 of 11 PageID #: 271
GODFREY V. U.S. BANK                                           1:19-CV-64

                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 24]

that because Plaintiff seeks to prevent the foreclosure of his

home, the amount in controversy is at least $160,815.00 (the

mortgage loan amount in the Deed of Trust) or $111,300.00 (the

2019 tax assessment value of the home).        Plaintiff argues that the

relief he seeks is narrower. Plaintiff’s position is that his true

aim is loss mitigation assistance, so the value of the home should

not be considered as part of the amount in controversy.

     In Lanham Ford, Inc. v. Ford Motor Co., the United States

Court of Appeals for the Fourth Circuit discussed the difference

between the object of the litigation and the future goal or impact

of it:

           Though it is doubtless true that Lanham’s
           ultimate strategic goal is to retain the
           dealership and the Ford Motor franchise, the
           object of the present litigation is narrower
           than this goal. In the present litigation,
           Lanham seeks only a new hearing before the
           Policy Board, with rights of full discovery,
           and an injunction against termination of the
           franchise pending completion of this new
           hearing. This requested relief, and not the
           dealership itself, constitutes the object of
           the present litigation.

101 F. App’x 381, 382 (4th Cir. 2004) (unpublished per curiam).

Therefore, “it is crucial to determine precisely what relief the




banking association; its main office is located in Ohio. See Notice
of Removal, ECF No. 1, at ¶ 6.
                                     6
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 7 of 11 PageID #: 272
GODFREY V. U.S. BANK                                           1:19-CV-64

                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 24]

plaintiff seeks.” See Addington v. LoanDepot.com, LLC, No. 2:17-

CV-104, 2017 WL 4685428, at *3 (N.D.W. Va. Oct. 18, 2017).

     In Addington, this court examined a similar question. Even

though the plaintiffs in Addington had mentioned in their complaint

that they brought the action “to stop the foreclosure sale and

save their home,” the court, reading the complaint in its entirety,

found that the relief sought by the plaintiff was narrower:

           The plaintiffs may even ultimately wish to
           prevent their home from being foreclosed upon,
           but the object actually at issue in this
           litigation relates to the parties’ rights and
           obligations   under    the   FHA   regulations
           incorporated into the contract. Neither party
           has provided monetary figures by which they
           value these rights, nor is the value clear
           from the record.

Id. at *5 (citation omitted).

     The Addington court discussed a pattern of cases finding that

when the plaintiff is still obligated on the loan, and foreclosure

is not the only available remedy, the value of the home is not

included in the amount in controversy. See id. (“In cases where

the court found that the full balance of the loan was the amount

in controversy, the common thread was that foreclosure was the

defendant’s only avenue to collect on the debt.”); see also Winnell

v. HSBC Mortg. Servs., Inc., No. 2:11-cv-561, 2011 WL 5118805, at

*2 (S.D.W. Va. Oct. 28, 2011) (including the outstanding loan

balance because personal liability on the loan was discharged in

                                     7
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 8 of 11 PageID #: 273
GODFREY V. U.S. BANK                                           1:19-CV-64

                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 24]

bankruptcy and foreclosure was the sole recourse to enforce the

loan); Carter v. Nat’l City Mortg., Inc., No. 1:14CV70, 2014 WL

2862953, at *3 (N.D.W. Va. 2014) (including the outstanding loan

balance because personal liability on the loan was discharged in

bankruptcy, there was no stipulation regarding the amount in

controversy, and the record clearly established the amount of the

outstanding loan balance).

     Defendant relies heavily on Hudak v. Selene Finance LP, but

Hudak is easily and importantly distinguishable from this case. In

Hudak, the plaintiffs also sought loss mitigation assistance. No.

1:15CV20, 2015 WL 1539740, at *2 (N.D.W. Va. Apr. 7, 2015). The

court found that for the plaintiffs, the value was not found in

the loss mitigation review process itself, but “derives from the

potential that, as a consequence of the review process, they will

avoid foreclosure and the loss of their home.” Id. at *4. The

court, therefore, included the full balance of the loan in the

amount in controversy. Id. The Hudak plaintiffs had filed for a

Chapter 7 bankruptcy over a year before the case was filed, and

the plaintiffs’ obligation on the loan was discharged through the

bankruptcy proceeding. Id. at *1. This meant that the defendant in

Hudak had no option other than foreclosure to recover the amount

in arrears.



                                     8
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 9 of 11 PageID #: 274
GODFREY V. U.S. BANK                                             1:19-CV-64

                    MEMORANDUM OPINION AND ORDER
               GRANTING MOTION TO REMAND [ECF NO. 24]

     Here,   while    Plaintiff    obviously    wants    to   prevent      the

foreclosure of his home, preventing foreclosure is not the object

of the litigation. Like in Addington, this litigation relates to

the parties’ rights and obligations under the FHA regulations

incorporated into the contract. As Plaintiff points out, unlike in

Hudak, he remains obligated on his mortgage loan agreement. See

ECF No. 24-1 at 11. Even if the amount in controversy were to

include the remaining balance on the loan, nothing in the record

indicates the amount of the remaining balance on the loan.

     Finally, while Plaintiff did not file a stipulation that he

seeks   damages   under   $75,000, 3   the   damages   alleged    cannot   be

predicted with any certainty. Defendant is correct that $1,000

could be awarded for every violation under the WVCCPA, but it is

also correct that Plaintiff seeks damages for an unspecified and



3 While Plaintiff has not so stipulated, he has strenuously and
effectively argued that the amount in controversy is not satisfied
here. Because this Court lacks jurisdiction, it leaves to the
Circuit Court of Marion County the question of damages going
forward. See Bresler v. Wilmington Trust Co., 348 F. Supp. 3d 473,
490 (D. Md. 2018) (The doctrine of judicial estoppel “generally
prevents a party from prevailing in one phase of a case on an
argument and then relying on a contradictory argument to prevail
in another phase.”) (citation and quotation omitted); see also
Quicken Loans, Inc. v. Brown, 236 W. Va. 12, 43, 777 S.E.2d 581,
612 (2014) (“The doctrine of [j]udicial estoppel is a common law
principle which precludes a party from asserting a position in a
legal proceeding inconsistent with a position taken by that party
in the same or a prior litigation.”) (quotation and citation
omitted).
                                       9
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 10 of 11 PageID #: 275
GODFREY V. U.S. BANK                                           1:19-CV-64

                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 24]

indeterminate number of violations. While the Court may consider

attorneys’ fees in determining the amount in controversy, 4 based

on the record before the Court, any finding as to the amount of

attorneys’ fees at stake would be based on pure conjecture. See

Woodfell v. Gateway Mortg. Grp., LLC, No. 2:19-cv-658, 2020 WL

3964758, at *19–20 (S.D.W. Va. July 13, 2020). Defendant has not

demonstrated by a preponderance of the evidence that over $75,000

is at issue.

                                V.    CONCLUSION

      For the reasons discussed above, the Motion to Remand is

GRANTED [ECF No. 24]. This action is hereby REMANDED to the Circuit

Court of Marion County, West Virginia.

      It is so ORDERED.




4 Barnikowski v. NVR, INC., 307 F. App’x 730, 736 n.12 (4th Cir.
2009) (writing that when a “statute provides for the recovery of
attorneys’ fees as a substantive right, they are properly
includable in the amount in controversy estimate”). Attorneys’
fees are recoverable under the WVCCPA. See W. Va. Code § 46A-5-
104 (“In any claim brought under this chapter applying to illegal,
fraudulent or unconscionable conduct or any prohibited debt
collection practice, the court may award all or a portion of the
costs of litigation, including reasonable attorney fees, court
costs and fees, to the consumer. On a finding by the court that a
claim brought under this chapter applying to illegal, fraudulent
or unconscionable conduct or any prohibited debt collection
practice was brought in bad faith and for the purposes of
harassment, the court may award to the defendant reasonable
attorney fees.”).
                                     10
Case 1:19-cv-00064-TSK Document 39 Filed 08/07/20 Page 11 of 11 PageID #: 276
GODFREY V. U.S. BANK                                           1:19-CV-64

                     MEMORANDUM OPINION AND ORDER
                GRANTING MOTION TO REMAND [ECF NO. 24]

      The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record and to the Clerk of the

Circuit Court of Marion County, West Virginia.

      DATED: August 7, 2020




                                          ____________________________
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                     11
